14‐193‐pr  
     Lewis v. Connecticut Commissioner of Correction 
 1                                         

 2                         In the
 3             United States Court of Appeals
 4                For the Second Circuit
 5                                     ________ 
 6                                           
 7                               AUGUST TERM, 2014 
 8                                           
 9                           ARGUED: OCTOBER 22, 2014  
10                             DECIDED: MAY 14, 2015  
11                                           
12                                  No. 14‐193‐pr 
13                                           
14                                  SCOTT LEWIS, 
15                                Petitioner‐Appellee, 
16                                           
17                                         v. 
18                                           
19               CONNECTICUT COMMISSIONER OF CORRECTION, 
20                              Respondent‐Appellant. 
21                                     ________ 
22                                           
23                Appeal from the United States District Court 
24                         for the District of Connecticut. 
25                No. 3 Civ. 196 – Charles S. Haight, Jr., Judge. 
26                                     ________ 
27                                           
28   Before: WINTER, WALKER, and CABRANES, Circuit Judges. 
29                                     ________ 
30    
31         In  1990,  a jury  convicted  Petitioner  Scott  Lewis  of  murdering 

32   Ricardo  Turner  and  Lamont  Fields.  The  government’s  case  against 
     2                                                               No. 14‐193‐pr

 1   Lewis  depended  almost  entirely  on  the  testimony  of  its  key 

 2   witness―Ovil Ruiz. At the time of Lewis’s trial, however, the State 

 3   failed  to  disclose  to  the  defense  that  Ruiz  had  repeatedly  denied 

 4   having  any  knowledge  of  the  murders  and  only  implicated  Lewis 

 5   after a police detective promised to let Ruiz go if he gave a statement 

 6   in which he admitted to being the getaway driver and incriminated 

 7   Lewis  and  another  individual,  Stefon  Morant.    Lewis  now  seeks 

 8   habeas relief on the grounds that the State of Connecticut denied his 

 9   constitutional  right  to  a  fair  trial  when  it  withheld  exculpatory 

10   evidence  in  violation  of  Brady  v.  Maryland,  373  U.S.  83  (1963).    The 

11   United States District Court for the District of Connecticut (Charles 

12   S. Haight, Jr., Judge) granted Lewis’s habeas petition on the basis of 

13   the Brady violation. We agree with the district court and AFFIRM the 

14   grant of habeas corpus. 

15                                   ________ 
16                                          
17                        BRETT  DIGNAM  (Elora  Mukherjee,  on  the  brief), 
18                        Morningside  Heights  Legal  Services,  Inc.,  New 
19                        York, N.Y., for Petitioner‐Appellee. 

20                        MICHAEL  PROTO,  Office  of  the  Chief  State’s 
21                        Attorney,  Rocky  Hill,  C.T.,  for  Respondent‐
22                        Appellant. 
     3                                                               No. 14‐193‐pr

 1                                     ________ 
 2    
 3   JOHN M. WALKER, JR., Circuit Judge: 

 4          In  1990,  a jury  convicted  Petitioner  Scott  Lewis  of  murdering 

 5   Ricardo  Turner  and  Lamont  Fields.  The  government’s  case  against 

 6   Lewis  depended  almost  entirely  on  the  testimony  of  its  key 

 7   witness―Ovil Ruiz. At the time of Lewis’s trial, however, the State 

 8   failed  to  disclose  to  the  defense  that  Ruiz  had  repeatedly  denied 

 9   having  any  knowledge  of  the  murders  and  only  implicated  Lewis 

10   after a police detective promised to let Ruiz go if he gave a statement 

11   in which he admitted to being the getaway driver and incriminated 

12   Lewis  and  another  individual,  Stefon  Morant.    Lewis  now  seeks 

13   habeas relief on the grounds that the State of Connecticut denied his 

14   constitutional  right  to  a  fair  trial  when  it  withheld  exculpatory 

15   evidence  in  violation  of  Brady  v.  Maryland,  373  U.S.  83  (1963).    The 

16   United States District Court for the District of Connecticut (Charles 

17   S. Haight, Jr., Judge) granted Lewis’s habeas petition on the basis of 

18   the Brady violation. We agree with the district court and AFFIRM the 

19   grant of habeas corpus. 
     4                                                             No. 14‐193‐pr

 1                                BACKGROUND 

 2            On October 11, 1990, Ricardo Turner and Lamont Fields were 

 3   shot  and  killed  in  their  apartment  at  634  Howard  Avenue  in  New 

 4   Haven,  Connecticut.  The  State  charged  Scott  Lewis  and  Stefon 

 5   Morant with the murders and tried them separately in Connecticut 

 6   Superior  Court.  Morant  was  tried  first  and  convicted  of  both 

 7   murders. 

 8       I.   Lewis’s Trial 

 9            At trial, the State did not introduce any eyewitness testimony 

10   or  forensic  evidence  against  Lewis.  The  government’s  key  witness, 

11   Ovil Ruiz, was the only witness who directly implicated Lewis in the 

12   murders.  Ruiz  testified  at  trial,  in  substance,  as  follows.    On  the 

13   night of the murders, Ruiz drove Lewis and Morant to 634 Howard 

14   Avenue and waited in the car while they went inside. While he was 

15   waiting, he heard gunshots.  Lewis and Morant then returned to the 

16   car with gym bags containing drugs and cash. Ruiz later overheard a 

17   conversation  in  which  Lewis  admitted  to  shooting  Turner  and 
     5                                                               No. 14‐193‐pr

 1   Fields.  And  two  to  three  weeks  after  the  murder,  Ruiz  saw  Lewis 

 2   throw a gun into the river near the Chapel Street Bridge.  

 3             On  May  10,  1995,  the  jury  convicted  Lewis  on  two  counts  of 

 4   murder and two counts of felony murder, one as to each victim.  The 

 5   Superior  Court  sentenced  Lewis  principally  to  120  years’ 

 6   imprisonment. On direct appeal, the Supreme Court of Connecticut 

 7   affirmed Lewis’s convictions for the murders but vacated his felony 

 8   murder  convictions  on  double  jeopardy  grounds.  See  State  v.  Lewis, 

 9   245 Conn. 779 (1998). 

10       II.   Subsequent Testimony  

11             On  October  25  and  26,  1999,  Michael  J.  Sweeney,  a  37‐year 

12   veteran of the New Haven Police Department (“NHPD”)—and one 

13   of  two  police  detectives  who  questioned  Ruiz  on  the  night  he  first 

14   implicated  Lewis―provided  critical  information  concerning  the 

15   circumstances  in  which  Ruiz  inculpated  Lewis  at  the  police  station 

16   on January 13‐14, 1991. At the hearing on Morant’s motion for a new 
     6                                                                         No. 14‐193‐pr

 1   trial  before  the  Honorable  Judge  Jon  C.  Blue  of  the  Connecticut 

 2   Superior Court,1 Sweeney testified as follows.  

 3            Detective  Vincent  Raucci  arrested  Ruiz  in  connection  with 

 4   another  murder  on  January  13,  1991  and  brought  him  to  the  New 

 5   Haven  police  station.  Sweeney,  Raucci’s  supervising  officer,  first 

 6   questioned Ruiz about the Fields‐Turner murders. Ruiz said he did 

 7   not  know  anything  about  them.  Then,  Sweeney  and  Raucci  jointly 

 8   interviewed  Ruiz,  who  repeated  that  he  had  no  information  about 

 9   these murders and was not at the murder scene.   

10            Raucci  then  began  telling  Ruiz  the  facts  of  the  Fields‐Turner 

11   case.  Raucci  described  where  the  murders  occurred,  the  apartment 

12   building, and a scenario in which the murderers escaped with guns 

13   in  a  gym  bag.  At  that  point,  Sweeney  asked  Raucci  to  step  outside 

14   and  told  him  that  his  interrogation  approach  was  inappropriate. 

15   When the detectives returned to the interrogation, Raucci told Ruiz 

          1 In this separate proceeding, Judge Blue denied Morant’s motion for a new 
     trial  based  on  his  conclusion  that  there  was  extensive  independent  evidence 
     implicating  Morant  in  the  murders.    See  Morant  v.  State,  No.  398736,  2000  WL 
     804695  (Conn.  Super.  Ct.  June  5,  2000),  affʹd,  68  Conn.  App.  137  (2002).    This 
     decision regarding Morant is not before us.  Relevant here, however, Judge Blue 
     determined  at  that  hearing  that  Sweeney  was  a  credible  witness,  and  that  the 
     testimony recounted below should be credited. 
     7                                                                No. 14‐193‐pr

 1   that “he would let him go,” and that he wanted him to say “that he 

 2   was  driving  the  car  that  night.”  S.A.  443.  Raucci  also  warned  Ruiz 

 3   “that  it  was  in  his  best  interest  to  tell  what  happened  [and]  give  a 

 4   detailed  statement  as  to  his  participation  and  also  the  other  two.” 

 5   S.A. 443. At that point, Ruiz started changing his statement.   

 6          Sweeney again took Raucci outside and told him to “knock it 

 7   off.”    S.A.  444.  Specifically,  Sweeney  told  Raucci  “don’t  tell  [Ruiz] 

 8   parts  of  the  case  and  then  five  minutes  later  let  him  parrot  what 

 9   you’re saying and take it as fact.” S.A. 444. When Judge Blue asked 

10   Sweeney  to  clarify  what  information  Raucci  gave  Ruiz,  Sweeney 

11   said, among other things, that Raucci told Ruiz “that he was present 

12   with the two individuals, Scott Lewis and Stefon Morant.” S.A. 460. 

13   On  cross‐examination,  Sweeney  acknowledged  that  police  officers 

14   frequently  divulge  certain  facts  in  order  to  extract  additional 

15   information from a potential suspect, but explained that Raucci was 

16   “detailing the whole case” to Ruiz, S.A. 414, rather than telling him 

17   “a little to get a lot,” S.A. 337. 
     8                                                                 No. 14‐193‐pr

 1          Sweeney was then pulled away  on another matter,  so  Raucci 

 2   interviewed  Ruiz  alone.  When  Sweeney  returned,  Raucci  told  him 

 3   that Ruiz wanted to give a detailed statement about his involvement 

 4   in the murders. Concerned by the significant change in Ruiz’s story, 

 5   Sweeney  spoke  to  Ruiz  alone  and  asked  him  if  he  was  “truthful  in 

 6   stating  that  these  two  persons  were  there  and  [he]  drove  the  car.” 

 7   S.A.  446.  Ruiz  said  “no  . . . . [h]e  was  not  telling  the  truth,”      he 

 8   “knew  nothing,”  and  “the  information  he  did  give  . . . . was  all 

 9   information gathered from Detective Raucci.” Id. Significantly, Ruiz 

10   told  Sweeney  that  he  changed  his  story  “because  Detective  Raucci 

11   said he was gonna let him go.” Id.  

12          Sweeney,  again,  confronted  Raucci.  At  Raucci’s  request, 

13   Sweeney gave Raucci one final opportunity to interview Ruiz alone. 

14   After  that  interview,  Raucci  told  Sweeney  that  Ruiz  wanted  to  say 

15   that he “overheard these two people talking about the case, that he 

16   wasn’t present.” S.A. 446. At that late point in the evening, Sweeney 

17   thought that “might be true,” so he told Raucci to take the statement.  
     9                                                                        No. 14‐193‐pr

 1   S.A.  446‐47.  Shortly  thereafter,  Sweeney’s  shift  ended,  and  he  did 

 2   not see Ruiz again.  

 3            In 1998, Sweeney retired from the NHPD and volunteered to 

 4   serve  as  a  U.N.  station  commander,  supervising  police  officers  in 

 5   post‐war Bosnia.  When he returned to the United States, he read in 

 6   a local newspaper that Raucci had resigned from the NHPD because 

 7   of  misconduct.  Specifically,  Raucci  was  linked  to  the  New  Haven 

 8   drug  trade;  charged  with  larceny  following  an  internal  NHPD 

 9   investigation;  arrested  for  a  domestic‐violence  incident;  and,  after 

10   fleeing  Connecticut  as  a  result  of  the  charges  against  him,  was 

11   ultimately  arrested  by  the  Federal  Bureau  of  Investigation  (“FBI”) 

12   after  a  four‐hour  standoff  in  New  Mexico.  Sweeney  later  testified 

13   during  an  evidentiary  hearing  on  Lewis’s  federal  habeas  petition 

14   that  he  came  forward  because  he  felt  Ruiz  was  “absolutely 

15   untruthful,” A. 39, and that the story implicating Lewis and Morant 

16   was “fabricated,” S.A. 37.2  At Lewis’s trial in 1990, the prosecution 


            We  also  note  that  Sweeney’s  testimony  corroborates  evidence  obtained  by 
          2

     the FBI during an investigation of Raucci’s conduct. That evidence, which we do 
     not take into consideration in deciding Lewis’s habeas petition, includes a  letter 
     Ruiz  wrote  to  the  FBI  on  August  24,  1999  in  which  he  wrote  that  he  “set  up” 
     10                                                                       No. 14‐193‐pr

 1   failed  to  disclose  to  the  defense  any  of  the  circumstances  of  Ruiz’s 

 2   police interrogation to which Sweeney testified. 

 3   III.    The State Habeas Proceedings 

 4           On  January  9,  2001,  Lewis  filed  a  pro  se  habeas  petition  in 

 5   Connecticut  Superior  Court.    He  raised  three  claims:  (1)  newly 

 6   discovered evidence that Ruiz perjured himself; (2) a Brady violation 

 7   based  on  the  State’s  failure  to  disclose  evidence  of  Ruiz’s  prior 

 8   inconsistent  statements  and  Raucci’s  coaching  of  Ruiz’s  testimony; 

 9   and (3) newly discovered evidence of alibi testimony. In support of 

10   his  petition,  Lewis  included  transcripts  of  Sweeney’s  testimony  at 

11   the Morant hearing.  

12           The  Connecticut  Superior  Court  (Howard  Zoarski,  Judge) 

13   (hereinafter, the “state habeas court”) denied Lewis’s petition. With 

14   respect to Lewis’s Brady claim, the state habeas court concluded that 

15   “not only was all exculpatory evidence furnished to the defense, but 

16   also  the  alleged  evidence  was  available  by  due  diligence  to  the 

17   defense.”  Lewis  v.  Warden,  No.  CV‐99‐0424021‐S,  2001  WL  1203354, 


     Lewis  for  a  murder  he  did  not  commit  at  the  instigation  of  a  “corrupted  cop.”  
     S.A. 74. 
     11                                                                        No. 14‐193‐pr

 1   at  *3  (Conn.  Super.  Ct.  Sept.  19,  2001).  The  state  habeas  court 

 2   determined  that  Raucci  only  provided  Ruiz  with  “insignificant 

 3   facts”―such  as  the  location  of  the  apartment  on  Howard  Avenue, 

 4   the  color  of  the  buildings,  and  the  make  of  Lewis’s  car―and  that 

 5   “the  information  provided  by  Detective  Raucci  . . . did  not  disclose 

 6   the  names  of  the  petitioner  or  Morant.”  Id.  at  *2.  Notably,  the  state 

 7   habeas  decision  omitted  any  reference  to  Sweeney’s  testimony  that 

 8   Ruiz initially denied having any knowledge of the murders, that he 

 9   was  parroting  what  Raucci  told  him,  and,  critically,  that  after  he 

10   changed his story to inculpate Lewis, Ruiz told Sweeney that he did 

11   so because “Raucci said he was gonna let him go.” S.A. 446. 

12             Pursuant  to  Section  52‐470(g)  of  the  Connecticut  General 

13   Statutes, Lewis, acting pro se, petitioned a justice on the Connecticut 

14   Supreme  Court  for  certification  to  appeal  to  the  Connecticut 

15   Appellate Court.3 On October 22, 2001, the certification was denied 




            At  the  time  of  Lewis’s  petition,  Conn.  Gen.  Stat.  Ann.  §  52‐470(b)  (1983) 
           3

     provided  that  a  petitioner  seeking  to  bring  an  appeal  before  the  Connecticut 
     Appellate  Court  could  seek  certification  to  appeal  from  the  judge  who  decided 
     the  case,  a  judge  of  the  Connecticut  Appellate  Court,  or  a  justice  of  the 
     Connecticut Supreme Court.  The Connecticut Legislature revised this statute in 
     12                                                                     No. 14‐193‐pr

 1   without  opinion  by  a  one‐justice  order.  Lewis  then  filed  an 

 2   uncertified  appeal  with  the  Appellate  Court.  In  support  of  his 

 3   appeal,  Lewis  provided  the  Appellate  Court  with  transcripts  from 

 4   his  criminal  trial,  the  probable  cause  hearing,  and  Sweeney’s 

 5   testimony at the Morant hearing; the state habeas court decision; and 

 6   excerpts  from  the  FBI  investigation  discussing  Ruiz’s  relationship 

 7   with  Raucci.  On  November  19,  2002,  a  three‐judge  panel  of  the 

 8   Appellate  Court  issued  a  per  curiam  opinion,  dismissing  Lewis’s 

 9   appeal  on  the  grounds  that  he  failed  to  include  the  transcript  from 

10   his state habeas trial before Judge Zoarski and thus failed to provide 

11   an  adequate  record  for  review.  Lewis  v.  Commʹr  of  Corr.,  73  Conn. 

12   App.  597,  599  (2002).  Thereafter,  Lewis  sought  review  by  the 

13   Connecticut  Supreme  Court  through  a  petition  for  certification, 

14   which  was  denied  on  January  14,  2003  without  discussion.  Lewis  v. 

15   Commʹr of Corr., 262 Conn. 938 (2003). 

16            


     2002,  eliminating  the  option  to  appeal  to  a  Connecticut  Supreme  Court  justice.  
     Conn. Gen. Stat. Ann. § 52‐470(g) (2002). 

      
     13                                                                No. 14‐193‐pr

 1   IV.       The District Court Proceedings 

 2             Lewis filed a petition for federal habeas relief in the District of 

 3   Connecticut, arguing, in relevant part, that the State denied his right 

 4   to a fair trial and violated his right to due process when it withheld 

 5   Brady  material  during  his  trial.  Judge  Haight  first  considered  and 

 6   rejected  the  State’s  claim  that  Lewis  had  procedurally  defaulted  on 

 7   his Brady claim.4 Lewis v. Commʹr of Corr., No. 03 Civ. 196, 2012 WL 

 8   601773, at *6 (D. Conn. Feb. 23, 2012). Then, on December 16, 2013, 

 9   following  extensive  motion  practice,  a  ten‐day  evidentiary  hearing 

10   at  which  Sweeney  testified  in  person,  and  oral  argument,  Judge 

11   Haight  granted  Lewis’s  petition  for  habeas  relief  in  a  thorough  68‐

12   page opinion. Lewis v. Commʹr of Corr., 975 F. Supp. 2d 169 (D. Conn. 

13   2013).  The  district  court  determined  that  Lewis’s  habeas  claim 

14   survived  scrutiny  under  the  Antiterrorism  and  Effective  Death 

15   Penalty Act of 1996 (“AEDPA”), 28 U.S.C. § 2254(d), which requires 

16   deference to state procedures, because the state habeas decision was 


         The district court also determined that Lewis did not fail to exhaust his state 
           4

     remedies, a determination  not challenged in this appeal.  

      
     14                                                                No. 14‐193‐pr

 1   based  on  an  “erroneous  and  unreasonable”  determination  of  the 

 2   facts,  975  F.  Supp.  2d  at  180,  and  “was  contrary  to  [clearly] 

 3   established Federal law, [as determined by the Supreme Court of the 

 4   United  States],”  id.  at  181.  The  district  court,  after  carefully 

 5   articulating  the  arguments  on  both  sides  and  meticulously 

 6   reviewing all of the evidence, concluded that Lewis was entitled to 

 7   federal habeas relief. Id. at 198.   

 8          The  district  court  therefore  directed  the  Commissioner  of 

 9   Correction  of  the  State  of  Connecticut  to  release  Lewis  from  its 

10   custody “within sixty (60) days of the date of this Ruling and Order, 

11   unless  the  State  of  Connecticut  within  those  60  days  declares  its 

12   written  intention  . . . to  retry  [Lewis]  on  the  charges  against  him 

13   . . . .”  Id.  at  208‐209.    On  February  14,  2014,  the  parties  submitted  a 

14   joint  motion  to  release  Lewis,  which  was  granted  by  the  district 

15   court.  Accordingly, on February 26, 2014, the district court signed a 

16   writ ordering Lewis’s release.  The State timely appealed. 
     15                                                                   No. 14‐193‐pr

 1                                    DISCUSSION 

 2             The  State  argues  that  the  district  court  erred  in  granting 

 3   habeas relief because: (1) Lewis procedurally defaulted on his Brady 

 4   claim  at  the  state  level,  and  (2)  Lewis  did  not  satisfy  either  of 

 5   AEDPA’s  substantive  conditions  under  § 2254(d)  because  the  state 

 6   habeas  court’s  decision  did  not  contravene  clearly  established 

 7   federal  law  and  was  not  based  on  an  unreasonable  factual 

 8   determination. We disagree.  

 9             Lewis,  who  was  a  pro  se  litigant  in  state  court,  sufficiently 

10   complied  with  all  state‐law  procedural  requirements  capable  of 

11   barring federal review.  Moreover, Lewis satisfied both of § 2254(d)’s 

12   substantive predicates, even though he only needed to satisfy one.5 

13   We conclude both (1) that the state habeas court contravened clearly 

14   established  federal  law  as  determined  by  the  Supreme  Court  in 


           A federal court may only grant a petitioner relief with respect to any claim 
           5

     that  was  adjudicated  on  the  merits  in  State  court  proceedings  if  the  State 
     adjudication:  
              (1)  resulted  in  a  decision  that  was  contrary  to,  or  involved  an 
              unreasonable  application  of,  clearly  established  Federal  law  as 
              determined by the Supreme Court of the United States; or (2) resulted in 
              a decision that was based on an unreasonable determination of the facts 
              in light of the evidence presented in the State court proceeding.  
         28 U.S.C. § 2254(d)(1)‐(2). 
     16                                                            No. 14‐193‐pr

 1   Brady  and  its  progeny  when  it  held  the  defendant  was  required  to 

 2   exercise “due diligence” to obtain exculpatory evidence, Lewis, 2001 

 3   WL  1203354,  at  *3,  and  (2)  that  the  state  habeas  court  based  its 

 4   decision  on  unreasonable  findings  of  fact  when  it  ignored  key 

 5   aspects  of  the  record.    Accordingly, the  district court  had authority 

 6   to  consider  the  merits  of  Lewis’s  Brady  claim  and  properly  granted 

 7   habeas relief.   

 8    I.    Procedural Bars 

 9          We  review  do  novo  the  question  of  whether  a  procedural 

10   ground is adequate to support a state court’s judgment. See Monroe 

11   v. Kuhlman, 433 F.3d 236, 240 (2d Cir. 2006). 

12          “[F]ederal  courts  will  not  review  questions  of  federal  law 

13   presented  in  a  habeas  petition  when  the  state  court’s  decision  rests 

14   upon a state‐law ground that ‘is independent of the federal question 

15   and  adequate  to  support  the  judgment.’”  Cone  v.  Bell,  556  U.S.  449, 

16   465 (2009) (quoting Coleman v. Thompson, 501 U.S. 722, 729 (1991)). A 

17   state  court’s  adjudication  of  a  petitioner’s  federal  claim  only  bars 

18   federal  habeas  review  when  “the  last  state  court  rendering  a 
     17                                                                No. 14‐193‐pr

 1   judgment  in  the  case  clearly  and  expressly  states  that  its  judgment 

 2   rests on a state procedural bar.” Messiah v. Duncan, 435 F.3d 186, 195 

 3   (2d  Cir.  2006)  (internal  quotation  marks  omitted).  Additionally,  it 

 4   must  be  “clear  from  the  face  of  the  opinion”  that  the  state  court’s 

 5   decision  rests  on  a  state  procedural  bar.  Coleman,  501  U.S.  at  735 

 6   (internal  quotation  marks  omitted);  see  also  Fama  v.  Commʹr  of  Corr. 

 7   Servs.,  235  F.3d  804,  809  (2d  Cir.  2000).    However,  even  if  the  state 

 8   court’s decision clearly rests on a procedural bar, federal review will 

 9   only  be  precluded  if  that  procedural  bar  constitutes  “a  firmly 

10   established  and  regularly  followed  state  practice.”  Ford  v.  Georgia, 

11   498 U.S. 411, 423–24 (1991) (internal quotation marks omitted). 

12          The  State  argues  that  Lewis’s  Brady  claim  was  procedurally 

13   barred because (a) he failed to provide the Appellate Court with an 

14   adequate  record  for  review,  and  (b)  he  failed  to  brief  the  issue  of 

15   whether  it  was  an  abuse  of  discretion  to  deny  him  certification  to 

16   appeal.  Neither argument has merit. 

17           

18           
     18                                                            No. 14‐193‐pr

 1             A. The Adequate‐Record Rule 

 2         The State first argues that Lewis procedurally defaulted on his 

 3   Brady claim because he did not provide the Appellate Court with a 

 4   transcript of the state habeas proceedings and thus failed to provide 

 5   an adequate record for review under Connecticut Rule of Appellate 

 6   Procedure  61–10.  Conn.  Practice  Book  1998  § 61‐10.  This  argument 

 7   fails for several reasons.  

 8         First,  it  is  not  clear  that  the  Appellate  Court  recognized  the 

 9   Brady claim that Lewis indisputably raised, let alone dismissed it on 

10   procedural  grounds.  The  Appellate  Court’s  decision  described  the 

11   issues before it as whether the state habeas court erred: 

12         (1)  in  concluding  that  the  testimony  of  Michael  Sweeney,  a 
13         police detective, did not constitute newly discovered evidence 
14         and  (2)  in  failing  to  draw  an  adverse  inference  against  the 
15         respondent  commissioner  of  correction  when  Ovil  Ruiz,  a 
16         witness  at  the  habeas  trial,  invoked  his  fifth  amendment 
17         privilege against compelled self‐incrimination. 

18   Lewis, 2012 WL 601773, at *5 (internal quotation marks omitted).  
     19                                                                        No. 14‐193‐pr

 1             The  Appellate  Court  appears  to  have  missed  Lewis’s  Brady 

 2   claim entirely.6  Yet, in a clear and well‐researched pro se brief to the 

 3   Appellate  Court,  Lewis  argued  that  the  State  failed  to  disclose 

 4   evidence  that  was  material  and  exculpatory,  citing  Brady,  United 

 5   States  v.  Bagley,  473  U.S.  667  (1985),  and  United  States  v.  Agurs,  427 

 6   U.S. 97 (1976), among other relevant cases. With no reference to the 

 7   Brady  claim  in  the  Appellate  Court’s  decision,  it  is  certainly  not 

 8   “clear  from  the  face  of  the  opinion”  that  the  state  habeas  court 

 9   rejected  Lewis’s  Brady  claim  on  state‐procedural  grounds.  Coleman, 

10   501 U.S. at 733; see also Messiah, 435 F.3d at 196. 

11             Second, Lewis only failed to comply with the adequate‐record 

12   requirement  of  Rule  61–10  if  the  state  habeas  transcript  was 

13   necessary  for  appellate  review.      Chapter  63  of  Connecticut’s  Rules 

14   of  Appellate  Procedure  states  that  an  appellant  must  file  the 

15   portions  of  a  trial‐court  proceeding  transcript  that  he  “deem[s] 


            The Appellate Court’s failure to recognize Lewis’s Brady claim is likely due, 
           6

     at  least  in  part,  to  the  State’s  misrepresentation  of  the  issues  on  appeal.  The 
     State’s  brief  before  the  Appellate  Court  characterized  Lewis’s  petition  as 
     presenting:  (1)  “claims  of  newly  discovered  evidence”  and  (2)  “claims  that  the 
     habeas  court  abused  its  discretion  by  not  drawing  an  adverse  inference  against 
     Ovil  Ruiz.”  S.A.  382.  Nowhere  in  its  brief  did  the  State  address  Lewis’s  Brady 
     claim.     
     20                                                            No. 14‐193‐pr

 1   necessary” for review, but an appellant may file a statement that no 

 2   transcript  is  necessary.  See  Conn.  Practice  Book  1998  §  63–8;  § 63–

 3   4(a)(3).  Lewis  indicated  in  a  statement  to  the  Appellate  Court  that 

 4   the  state  habeas  transcript  was  not  necessary  for  review.  See  Lewis, 

 5   73 Conn. App. at 598.  He was correct. 

 6          Lewis’s petition first argued that the state habeas court erred 

 7   as  a  matter  of  law  by  requiring  him  to  exercise  “due  diligence”  to 

 8   obtain  Brady  material.  In  the  particular  circumstances  presented 

 9   here, the Appellate Court would have been able to decide the purely 

10   legal  question  of  whether  the  state  habeas  court  improperly 

11   incorporated a “due diligence” requirement into its opinion without 

12   reviewing the transcript from the state habeas proceedings.   

13          Moreover,  it  is  not  clear  what  additional  information  the 

14   Appellate  Court  would  have  gleaned  from  the  state  habeas 

15   transcript  that  it  did  not  already  have.  The  State  did  not  call 

16   witnesses or offer exhibits during the state habeas trial. In support of 

17   his  appeal,  Lewis  provided  the  Appellate  Court  with  transcripts 

18   from  his  criminal  trial  and  the  probable  cause  hearing;  Sweeney’s 
     21                                                            No. 14‐193‐pr

 1   testimony at the Morant hearing; the state habeas court decision; and 

 2   excerpts  from  the  FBI  investigation  discussing  Ruiz’s  relationship 

 3   with  Raucci.  In  these  circumstances,  the  materials  provided  by 

 4   Lewis  were  adequate  to  enable  the  Appellate  Court  to  review 

 5   Lewis’s  claims  of  error,  and  the  state  has  not  explained  how  the 

 6   transcript could have improved the record. 

 7             B. Certification 

 8          Section 52–470(g) of the Connecticut General Statutes requires 

 9   a  petitioner  seeking  to  appeal  a  habeas  court’s  decision  to  file  a 

10   petition  for  certification  to  appeal.  A  petitioner  may  file  an 

11   uncertified appeal, however, if the denial of certification constituted 

12   an  abuse  of  discretion.  Simms  v.  Warden,  230  Conn.  608,  615  (1994). 

13   Under  Connecticut  law,  failure  to  certify  an  appeal  is  an  abuse  of 

14   discretion  if  the  appeal  is  “not  frivolous.”  Taylor  v.  Commʹr  of 

15   Correction,  284  Conn.  433,  448  (2007)  (internal  quotation  marks 

16   omitted). 

17          The  State  argues  that  Lewis  procedurally  defaulted  on  his 

18   Brady claim following the denial of certification to appeal by a justice 
     22                                                            No. 14‐193‐pr

 1   of  the  Connecticut  Supreme  Court  because  he  failed  to  brief  the 

 2   question of whether that denial constituted an abuse of discretion in 

 3   his petition to the Appellate Court. But the State has not shown that 

 4   “a firmly established and regularly followed state practice” required 

 5   Lewis to brief the certification issue. See Ford, 498 U.S. at 423–24. In 

 6   fact,  the  State  does  not  identify  any  Connecticut  authority  for  a 

 7   certification‐briefing requirement; rather, it argues that Lewis failed 

 8   to follow the procedure for appeals. Moreover, Connecticut courts do 

 9   not regularly enforce this procedure. See, e.g., Hankerson v. Comm. of 

10   Corr.,  150  Conn.  App.  362,  368  (2014)  (ordering  supplemental 

11   briefing when the petitioner failed to brief the certification question). 

12          Even  assuming  such  a  briefing  requirement  existed,  Lewis 

13   effectively  complied  with  it  by  arguing  to  the  Appellate  Court  that 

14   his  appeal  was  not  frivolous.    Connecticut  courts  apply  the  criteria 

15   set forth in Lozada v. Deeds, 498 U.S. 430, 431–32 (1991) (per curiam), 

16   when  determining  whether  an  appeal  is  frivolous.  Under  Lozada,  a 

17   petitioner  must  demonstrate  one  of  the  following:  “that  the  issues 

18   are debatable among jurists of reason; that a court could resolve the 
     23                                                                  No. 14‐193‐pr

 1   issues  in  a  different  manner;  or  that  the  questions  are  adequate  to 

 2   deserve  encouragement  to  proceed  further.”  498  U.S.  at  432 

 3   (emphasis  in  original)  (internal  quotation  marks  and  alternations 

 4   omitted). Thus, in deciding the abuse of discretion question, a court 

 5   “necessarily must consider the merits of the petitioner’s underlying 

 6   claims.” Taylor, 284 Conn. at 449.  

 7          Lewis fully argued the merits of his Brady claim. Although he 

 8   did  not  cite  Lozada  by  name,  Lewis  contended,  inter  alia,  that  the 

 9   state  habeas  court  “applied  the  wrong  standard  of  review 

10   concerning  the  evidence  of  Sweeney’s  testimony,”  and  that  its 

11   factual  findings  were  “unsupported  by  the  evidence.”  S.A.  296.  He 

12   also  provided  citations  to  the  portions  of  Sweeney’s  testimony 

13   before  Judge  Blue,  see  supra  note  1,  which  undermined  Ruiz’s 

14   credibility.  At  the  very  least,  Lewis  demonstrated  that  his  case 

15   presented  issues  that  were  debatable  among  jurists  of  reason.  See 

16   Lozada,  498  U.S.  at  432.  Given  that  courts  interpret  pro  se  filings 

17   liberally,  see,  e.g.,  Hill  v.  Curcione,  657  F.3d  116,  122  (2d  Cir.  2011); 

18   Ajadi  v.  Commʹr  of  Corr.,  280  Conn.  514,  549  (2006),  we  easily 
     24                                                              No. 14‐193‐pr

 1   interpret Lewis’s brief to argue that his appeal was not frivolous and 

 2   thus that it was an abuse of discretion to deny certification. 

 3         Accordingly,  we  find  no  procedural  bar  to  considering  the 

 4   merits  of  Lewis’s  habeas  claim  and  thus  turn  to  AEDPA’s 

 5   substantive predicates. 

 6   II.   § 2254(d) Substantive Predicates to Federal Habeas Review 

 7         We  review  a  district  court’s  decision  to  grant  a  petition  for  a 

 8   writ of habeas corpus de novo and its factual findings for clear error. 

 9   Hemstreet v. Greiner, 491 F.3d 84, 89 (2d Cir. 2007).  

10         AEDPA  provides  for  federal  habeas  relief  when  a  “person  in 

11   custody pursuant to the judgment of a State court . . . is in custody in 

12   violation of the Constitution or laws or treaties of the United States,”  

13   28 U.S.C. § 2254(a), subject to certain conditions.  AEDPA states that 

14   a  federal  habeas  court  may  only  grant  a  petitioner  relief  with 

15   “respect  to  any  claim  that  was  adjudicated  on  the  merits  in  State 

16   court proceedings” if the State adjudication: 

17         (1) resulted in a decision that was contrary to, or involved an 
18         unreasonable  application  of,  clearly  established  Federal  law, 
19         as determined by the Supreme Court of the United States; or 
     25                                                                No. 14‐193‐pr

 1          (2)  resulted  in  a  decision  that  was  based  on  an  unreasonable 
 2          determination of the facts in light of the evidence presented in 
 3          the State court proceeding. 

 4   28  U.S.C.  § 2254(d)(1)‐(2);  see  also,  e.g.,  Brown  v.  Alexander,  543  F.3d 

 5   94, 100 (2d Cir. 2008).   A federal habeas court must assume that all 

 6   factual  determinations  made  by  the  state  court  were  correct  unless 

 7   the  petitioner  rebuts  those  findings  by  clear  and  convincing 

 8   evidence.  28  U.S.C.  § 2254(e)(1);  see  also  Bierenbaum  v.  Graham,  607 

 9   F.3d  36,  48  (2d  Cir.  2010).  Given  that  the  Appellate  Court  denied, 

10   erroneously in our view, Lewis’s petition on the basis that he failed 

11   to  file  the  transcript  of  his  state  habeas  proceeding,  the  only  state 

12   court  that  adjudicated  Lewis’s  habeas  petition  “on  the  merits”  was 

13   the state habeas court.   

14          The phrase “clearly established federal law, as determined by 

15   the Supreme Court of the United States” refers to “the holdings, as 

16   opposed  to  the  dicta,  of  [the  Supreme]  Court’s  decisions  as  of  the 

17   time of the relevant state‐court decision.” Williams v. Taylor, 529 U.S. 

18   362,  412  (2000).  A  state  court  decision  is  contrary  to  such  clearly 

19   established  federal  law  if  it  “applies  a  rule  that  contradicts  the 

20   governing law set forth in the Supreme Court’s cases” or “if the state 
     26                                                             No. 14‐193‐pr

 1   court  confronts  a  set  of  facts  that  are  materially  indistinguishable 

 2   from a decision of the Supreme Court and nevertheless arrives at a 

 3   result different from its precedent.” Boyette v. Lefevre, 246 F.3d 76, 90 

 4   (2d Cir. 2001) (quoting Williams, 529 U.S. at 406) (internal alterations 

 5   omitted).  A  state  court  decision  is  based  on  a  clearly  erroneous 

 6   factual  determination  if  the  state  court  “failed  to  weigh  all  of  the 

 7   relevant evidence before making its factual findings.” Doe v. Menefee, 

 8   391 F.3d 147, 164 (2d Cir. 2004); see also Milke v. Ryan, 711 F.3d 998, 

 9   1010  (9th  Cir.  2013)  (a  state  court  decision  is  based  on  an 

10   “unreasonable determination of the facts” if the state court fails “to 

11   consider key aspects of the record”).   

12          In  sum,  in  order  to  satisfy  § 2254(d)’s  substantive  predicates 

13   and  merit  federal  review  of  his  Brady  claim,  Lewis  need  only 

14   establish either that the state habeas court’s decision: (1) contravened 

15   clearly  established  federal  law,  as  determined  by  the  Supreme 

16   Court,  or  (2)  was  based  on  an  unreasonable  determination  of  the 

17   facts.  Here, Lewis has shown both. 

18           
     27                                                            No. 14‐193‐pr

 1         A. Clearly Established Federal Law: Brady and its Progeny 

 2           Well‐established  Supreme  Court  precedent  holds  that  the 

 3   prosecution  has  a  clear  and  unconditional  duty  to  disclose  all 

 4   material, exculpatory evidence.  See Brady, 373 U.S. at 87.  This duty 

 5   exists whether or not the defense requests exculpatory evidence. See, 

 6   e.g., Bagley, 473 U.S. at 681‐2; Giglio v. United States, 405 U.S. 150, 154‐

 7   55  (1972)  (applying  Brady  to  impeachment  evidence).  The  Supreme 

 8   Court  has  never  required  a  defendant  to  exercise  due  diligence  to 

 9   obtain  Brady  material.  See,  e.g.,  Agurs, 427  U.S.  at  107.  The  state 

10   habeas  court’s  imposition  of  such  a  due  diligence  requirement 

11   plainly  violated  clearly  established  federal  law  under  Brady  and  its 

12   progeny.   

13           The  State’s  argument  that  the  state  habeas  court’s  “due 

14   diligence  language  is  reasonably  interpreted  as  directed  to  the 

15   petitioner’s ‘actual innocence’ assertion, rather than his Brady claim,” 

16   Resp.  Br.  at  39,  distorts  the  state  habeas  court’s  decision.    The 

17   relevant portion of the decision states:  

18           The  claim  of  the  petitioner  that  exculpatory  information  was 
19           not provided to the defense prior to the trial in 1995, has not 
     28                                                                No. 14‐193‐pr

 1           been  proven.  This  court  finds  not  only  was  all  exculpatory 
 2           evidence furnished to the defense, but also the alleged evidence 
 3           was  available  by  due  diligence  to  the  defense,  and  the  petitioner 
 4           was  obliged  to  raise  his  claims  before  the  trial  court  or  the 
 5           Appellate Court.  

 6   Lewis,  2001  WL  1203354,  at  *3  (emphasis  added).    The  “due 

 7   diligence”  language  patently  pertains  to  Lewis’s  claim  that 

 8   “exculpatory  evidence  was  not  provided  to  the  defense,”  in  other 

 9   words, to his Brady claim. 

10           The  State  also  argues  that  the  due  diligence  finding  was  an 

11   “alternate  basis”  for  the  state  habeas  court’s  denial  of  Lewis’s 

12   petition, and therefore the legal error is immaterial. That argument, 

13   however, only succeeds if the state habeas court had a valid basis for 

14   determining  that  “all  exculpatory  information  [was]  turned  over  to 

15   the  defense,”  and  thus  that  there  was  no  Brady  violation.  For  the 

16   reasons explained below, it did not. 

17         B. Unreasonable Determination of the Facts 

18           The  state  habeas  court’s  determination  that  “all  exculpatory 

19   evidence [was] furnished to the defense” was clear factual error. The 

20   prosecution  never  disclosed  to  Lewis  or  to  defense  counsel  either 

21   prior  to  or  during  trial  that  Raucci  had  coached  Ruiz  on  the 
     29                                                                 No. 14‐193‐pr

 1   testimony he ultimately gave at trial, that Ruiz was parroting what 

 2   Raucci  told  him,  or  that  he  was  doing  so  because  Raucci  said  he 

 3   would  let  him  go.  Nothing  in  the  record  supports  a  finding  to  the 

 4   contrary.    The  fact  that  the  information  to  which  Sweeney  testified 

 5   had not been provided to the prosecution at the time of trial is of no 

 6   import.  The  State’s  failure  to  disclose  exculpatory  evidence, 

 7   including  impeachment  evidence,  in  its  possession  constitutes  a 

 8   Brady  violation,  irrespective  of  the  good  faith  or  bad  faith  of  the 

 9   prosecution,  Brady,  373  U.S.  at  87,  and  regardless  of  whether  the 

10   information is known only by the police and not the prosecutor, see 

11   Kyles  v.  Whitley,  514  U.S.  419,  437‐38  (1995);  see  also  United  States  v. 

12   Triumph Capital Grp., Inc., 544 F.3d 149, 161 (2d Cir. 2008). Moreover, 

13   Judge  Blue  concluded  that  Sweeney  was  a  credible  witness,7  see 

14   Morant v. State, No. 398736, 2000 WL 804695, at *9 (Conn. Super. Ct. 

15   June  5,  2000)  affʹd,  68  Conn.  App.  137  (2002),  and  the  state  habeas 

16   court  never  questioned  Sweeney’s  credibility.    Thus,  Lewis  has 

17   rebutted  the  presumption  in  favor  of  the  state  habeas  court’s 


           After the federal habeas hearing, Judge Haight reached the same conclusion. 
           7

     See Lewis, 975 F. Supp. 2d at 194. 
     30                                                              No. 14‐193‐pr

 1   findings  by  “clear  and  convincing  evidence.”  See  Bierenbaum,  607 

 2   F.3d at 48. 

 3          The  State  argues  that  as  a  “corollary”  to  its  finding  that  all 

 4   exculpatory information had been provided to the defense, the state 

 5   habeas  court  determined  that  Sweeney’s  testimony  was  not 

 6   exculpatory.  Nothing  in  the  state  habeas  court’s  decision  supports 

 7   the  State’s  argument,  and  we  do  not  owe  AEDPA  deference  to 

 8   speculation  that  the  state  habeas  court  reached  that  conclusion.  See 

 9   Boyette, 246 F.3d at 91. 

10          In any event, the state habeas court plainly based its decision 

11   on  an  unreasonable  determination  of  the  facts.  The  state  habeas 

12   court  found  that  Raucci  only  provided  Ruiz  with  “insignificant” 

13   details.    Lewis,  2001  WL  1203354,  at  *2.  But  Sweeney’s  testimony  is 

14   replete  with  evidence  showing  that  Raucci  supplied  Ruiz  with,  in 

15   Sweeney’s  words,  “the  whole  case,”  S.A.  317,  and  told  Ruiz  to  say 

16   that  “he  was  present  with  the  two  individuals,  Scott  Lewis  and 

17   Stefon  Morant,”  S.A.  460.    The  state  habeas  decision  also  notably 

18   failed  to  reference  the  evidence  that  Ruiz  not  only  denied  having 
     31                                                                No. 14‐193‐pr

 1   any  knowledge  of  the  murders  three  different  times,  but  that  after 

 2   implicating  Lewis  in  the  murders,  Ruiz  told  Sweeney  the 

 3   inculpatory  account  was  false  and  that  he  was  lying  to  protect 

 4   himself.    In  failing  to  note,  much  less  consider,  these  key  facts,  the 

 5   state  habeas  court  based  its  decision  on  an  unreasonable 

 6   determination  of  the  facts.  See,  e.g.,  Menefee,  391  F.3d  at  164;  Milke, 

 7   711 F.3d at 1010.  

 8          Given  that  Lewis  has  satisfied  AEDPA’s  substantive 

 9   predicates, we finally turn to the merits of his Brady claim. 

10   III.   Section 2254(a): The Merits of Lewis’s Brady Claim   

11          There  are  three  components  of  a  Brady  violation:  “The 

12   evidence at issue must be favorable to the accused, either because it 

13   is exculpatory, or because it is impeaching; that evidence must have 

14   been  suppressed  by  the  State,  either  willfully  or  inadvertently;  and 

15   prejudice  must  have  ensued.”  Boyette,  246  F.3d  at  89  (quoting 

16   Strickler v. Greene, 527 U.S. 263, 281‐82 (1999)).     

17          We  agree  with  Judge  Haight’s  thoughtful  analysis  of  Lewis’s 

18   Brady claim, summarized as follows. 
     32                                                             No. 14‐193‐pr

 1         A. Exculpatory Evidence 

 2           Sweeney’s  testimony  and  the  facts  he  revealed  were  clearly 

 3   favorable to Lewis. “Evidence is favorable to the accused if it either 

 4   tends to show the accused is not guilty or impeaches a prosecution 

 5   witness.”  Boyette,  246  F.3d  at  90  (citing  Bagley,  473  U.S.  at  676).  

 6   Ruiz―the  State’s  key  witness  at  trial―repeatedly  denied  to  the 

 7   police  that  he  was  at  the  murder  site  and  that  he  knew  anything 

 8   about  the  murders.  His  statement  changed  only  after  Raucci 

 9   provided critical details about the case, told Ruiz “that it was in his 

10   best interest to tell what happened [and] give a detailed statement as 

11   to his participation and also the other two,” S.A. 317, and promised 

12   to “let [Ruiz] go” if he did so, S.A. 446. That evidence was “of a kind 

13   that  would  suggest  to  any  prosecutor  that  the  defense  would  want 

14   to know about it.” Leka v. Portuondo, 257 F.3d 89, 99 (2d Cir. 2001).   

15           If  defense  counsel  had  known  this  information  at  trial,  he 

16   could  have  cross‐examined  Ruiz  regarding  his  prior  inconsistent 

17   statements and the extent to which Raucci coached him and induced 

18   him to testify falsely. See Giglio, 405 U.S. at 154‐55 (applying Brady to 
     33                                                              No. 14‐193‐pr

 1   material that can be used to impeach a prosecution witness).  As the 

 2   district  court  concluded,  Sweeney’s  testimony  was  clearly 

 3   exculpatory  under  Brady  or  impeachment  material  under  Giglio,  if 

 4   not both.   

 5         B. Failure to disclose 

 6            For  the  reasons  explained  above,  the  State  plainly  failed  to 

 7   disclose Brady evidence to the defense in Lewis’s case. 

 8         C. Prejudice 

 9            To establish prejudice, a plaintiff must show that the evidence 

10   was material.  Leka, 257 F.3d at 104 (quoting Kyles, 514 U.S. at 434).  

11   “The  touchstone  of  materiality  is  a  reasonable  probability  of  a 

12   different result.” Id. (alteration omitted). As the Supreme Court has 

13   explained: 

14            The question is not whether the defendant would more likely 
15            than  not  have  received  a  different  verdict  with  the  evidence, 
16            but whether in its absence he received a fair trial, understood 
17            as  a  trial  resulting  in  a  verdict  worthy  of  confidence.    A 
18            ‘reasonable  probability’  of  a  different  result  is  accordingly 
19            shown  when  the  government’s  evidentiary  suppression 
20            ‘undermines confidence in the outcome of the trial.’ 

21   Kyles, 514 U.S. at 434 (quoting Bagley, 473 U.S. at 678). 
     34                                                                 No. 14‐193‐pr

 1             At trial, no witness other than Ruiz directly implicated Lewis 

 2   in the murders,8 and the State did not introduce any forensic or eye‐

 3   witness  testimony  against  Lewis.  As  a  result,  Ruiz’s  testimony  was 

 4   critical to the State’s obtaining a conviction.  

 5             Sweeney  provided  credible  evidence  that  Ruiz  simply 

 6   parroted  information  supplied  by  an  unscrupulous  police  officer. 

 7   Sweeney’s  testimony  thoroughly  undermines  Ruiz’s  credibility  and 

 8   thus any reasonable confidence in the outcome of the trial. See Kyles, 

 9   514  U.S.  at  434.  Accordingly,  the  State’s  failure  to  disclose  the 

10   evidence  relating  to  Ruiz’s  interrogation  prejudiced  Lewis  and 

11   deprived him of his Constitutional right to a fair trial.   

12                                   CONCLUSION 

13             For the reasons stated above, we AFFIRM the District Court’s 

14   order  granting  Lewis’s  petition  for  habeas  relief  under 28  U.S.C. 

15   § 2254.  




          The only other witness who offered any testimony connecting Lewis to the 
           8

     murders, Jose Roque, recanted prior to trial and insisted that Raucci had coached 
     him on what to say in his statement. S.A. 187‐188.  Significantly, at Lewis’s trial, 
     Roque also testified that Raucci told him that Raucci “wanted to put Scott Lewis 
     away.”  S.A. 193.